Citation Nr: 0012066	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-17 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to waiver of the recovery of the overpayment of 
Chapter 30 educational assistance benefits in the amount of 
$1,900.68.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from June to September 1982 
and from September 1986 to July 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 decision by the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


REMAND

The veteran asserts on appeal that he was assured that the VA 
allowed him to pay the discounted rate for his training and 
that he has not been provided with any law or regulation 
stating otherwise.  Therefore, he maintains that he does not 
owe the overpayment.  The veteran has clearly raised the 
issue of the propriety of creation of the overpayment.  A 
debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(1999).  While the veteran has disputed the creation of the 
overpayment on several occasions, the RO has not addressed 
this issue.   

The United States Court of Veterans Appeals (Court) has 
directed that when a debtor requests a waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  The question of whether 
the overpayment at issue was properly created is inextricably 
intertwined with the issue pertaining to the veteran's 
entitlement to waiver of the recovery of the overpayment of 
Chapter 30 educational assistance benefits.  This is because 
a grant or denial of a waiver presupposes the propriety of 
the creation of the indebtedness in the first instance.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 
3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The fact that an issue is inextricably intertwined 
does not establish that the Board has jurisdiction of the 
issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed.  Accordingly, 
this case is REMANDED to the RO for the following:

The RO should adjudicate the veteran's 
claim concerning the propriety of the 
creation of the overpayment, undertaking 
such development as is necessary in order 
to adjudicate the issue and address the 
specific contentions.  If the 
determination is adverse to the veteran, 
the RO should notify him and his 
representative of the determination and 
of his appellate rights, and inform him 
that he must perfect an appeal of this 
issue if he wants the Board to consider 
it in conjunction with the current 
appeal, and notify him of the time limit 
within which he must do so.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




